DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runas (US Patent No. 5,570,320), hereinafter referred to as RUNAS.

Consider Claim 1,
Runas teaches a method comprising: 
receiving a first memory access command that requests access to first data in a memory device (RUNAS, e.g., Fig 3A:205; Col 4:62-67, receive read/write and address signals.); 
determining a first location in the memory device for the first memory access command, wherein the first location for the first memory access command indicates a set of managed units in a first row of a first memory bank of the memory device (RUNAS, e.g., Fig 3A:206-207, identify internal row and column addresses.); and 
fulfilling the first memory access command using the first data at the first location as a complete response to the first memory access command (RUNAS, e.g., Fig 3B; Col 7:27-30, simultaneous input and output of data between a first and second bank.), wherein fulfilling the first memory access command is based on access to a single row in the first memory bank (RUNAS, e.g., Col 3:26-29, each memory command is based on access to a single row of one or more memory banks and, as noted above, the one or more memory banks of RUNAS includes the first memory bank.).

Consider Claim 2,
RUNAS further teaches wherein the memory device is divided into a set of memory parts, each memory part in the set of memory parts is subdivided into a set of memory banks, and each memory bank in the set of memory banks of each memory part is arranged into rows and columns of managed units (RUNAS, e.g., Fig 3A, device subdivided into two sets with at least one memory bank arranged into rows and column of managed units (i.e., 201a/b).).

Consider Claim 3,
RUNAS further teaches wherein the first memory access command is one of a read memory command or a write memory command (RUNAS, e.g., Fig 3A:205; Col 7:24-27, receive read or write.).

Consider Claim 8,
RUNAS teaches a system comprising: 
a memory device (RUNAS, e.g., Fig 3A, illustrates memory elements.); and 
a processing device, operatively coupled with the memory device (RUNAS, e.g., Fig 3A, illustrates processing elements.), to: 
receive a first memory access command that requests access to first data in the memory device (RUNAS, e.g., Fig 3A:205; Col 4:62-67, receive read/write and address signals.); 
determine a first location in the memory device for the first memory access command, wherein the first location for the first memory access command indicates a set of managed units in a first row of a first memory bank of the memory device (RUNAS, e.g., Fig 3A:206-207, identify internal row and column addresses.); and 
fulfill the first memory access command using the first data at the first location as a complete response to the first memory access command without access to another location in another row in the memory device or another memory device (RUNAS, e.g., Fig 3B; Col 7:27-30, shows simultaneous input and output of data between a first and second bank.), wherein fulfilling the first memory access command is based on access to a single row in the first memory bank (RUNAS, e.g., Col 3:26-29, each memory command is based on access to a single row of one or more memory banks and, as noted above, the one or more memory banks of RUNAS includes the first memory bank.).

Consider Claim 9,
RUNAS further teaches wherein the memory device is divided into a set of memory parts, each memory part in the set of memory parts is subdivided into a set of memory banks, and each memory bank in the set of memory banks of each memory part is arranged into rows and columns of managed units (RUNAS, e.g., Fig 3A, device subdivided into two sets with at least one memory bank arranged into rows and column of managed units (i.e., 201a/b).).

Consider Claim 10,
RUNAS further teaches wherein the first memory access command is one of a read memory command or a write memory command (RUNAS, e.g., Fig 3A:205; Col 7:24-27, receive read or write.).

Consider Claim 15,
RUNAS teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 
receive a first memory access command that requests access to first data in a memory device (RUNAS, e.g., Fig 3A:205; Col 4:62-67, receive read/write and address signals.); 
determine a first location in the memory device for the first memory access command, wherein the first location for the first memory access command indicates a set of managed units in a first row of a first memory bank of the memory device (RUNAS, e.g., Fig 3A:206-207, identify internal row and column addresses.); and 
fulfill the first memory access command using the first data at the first location as a complete response to the first memory access command (RUNAS, e.g., Fig 3B; Col 7:27-30, shows simultaneous input and output of data between a first and second bank.), wherein fulfilling the first memory access command is based on access to a single row in the first memory bank (RUNAS, e.g., Col 3:26-29, each memory command is based on access to a single row of one or more memory banks and, as noted above, the one or more memory banks of RUNAS includes the first memory bank.).

Consider Claim 16,
RUNAS further teaches wherein the memory device is divided into a set of memory parts, each memory part in the set of memory parts is subdivided into a set of memory banks, and each memory bank in the set of memory banks of each memory part is arranged into rows and columns of managed units (RUNAS, e.g., Fig 3A, device subdivided into two sets with at least one memory bank arranged into rows and column of managed units (i.e., 201a/b).).

Consider Claim 17,
RUNAS further teaches wherein the first memory access command is one of a read memory command or a write memory command (RUNAS, e.g., Fig 3A:205; Col 7:24-27, receive read or write.).

Consider Claim 19,
RUNAS further teaches wherein the processing device is further to: 
receive a second memory access command that requests access to second data in the memory device (RUNAS, e.g., Fig 3A:205; Col 4:62-67, receive read/write and address signals; Col 7:20-27, describes allowing simultaneous reading and writing to separate banks in a random access fashion.); 
determine a second location in the memory device for the second memory access command, wherein the second location for the second memory access command indicates a set of managed units in a second row of a second memory bank of the memory device (RUNAS, e.g., Fig 3A:206-207, identify internal row and column addresses.); and 
fulfill the second memory access command using the second data at the second location as a complete response to the second memory access command (RUNAS, e.g., Fig 3B; Col 7:27-30, shows simultaneous input and output of data between a first and second bank.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 11-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over RUNAS in view of CHA et al. (US PGPub No. 2020/0168269 A1), hereinafter referred to as CHA.

Consider Claim 4,
RUNAS teaches the method of Claim1, above, and additionally teaches wherein fulfilling the first memory access command comprises: 
activating the first row in the first memory bank (RUNAS, e.g., Fig 3B, RAS:ROW_X.); 
accessing the first data in the first row of the first memory bank, wherein accessing the first data includes one of reading the first data from the first row or writing the first data to the first row (RUNAS, e.g., Fig 3B, shows DATA INPUT and DATA OUTPUT occurring at a specific location.); and 
when the accessing includes reading the first data from the first row, returning the first user data to a host system as the complete response to the first memory access command (RUNAS, e.g., Fig 3B, shows providing output data.).
	RUNAS fails to expressly describe wherein first user data and first parity data are stored together. CHA is directed towards systems and methods for managing access to multiple memory banks and is considered analogous prior art.  CHA does disclose wherein first user data and first parity data are stored together (CHA, e.g., ¶0057, main data and parity bits are written together to a sub-page; Abstract, sub-pages are in a memory cell row.). It would have been obvious to a person of ordinary skill in the art to modify the storage mechanism of RUNAS to incorporate the protection mechanisms of CHA because it provides safeguards against data loss.

Consider Claim 5,
RUNAS further teaches: 
receiving a second memory access command that requests access to second data in the memory device (RUNAS, e.g., Fig 3A:205; Col 4:62-67, receive read/write and address signals; Col 7:20-27, describes allowing simultaneous reading and writing to separate banks in a random access fashion.); 
determining a second location in the memory device for the second memory access command, wherein the second location for the second memory access command indicates a set of managed units in a second row of a second memory bank of the memory device (RUNAS, e.g., Fig 3A:206-207, identify internal row and column addresses.); and 
fulfilling the second memory access command using the second data at the second location as a complete response to the second memory access command (RUNAS, e.g., Fig 3B; Col 7:27-30, shows simultaneous input and output of data between a first and second bank.).

Consider Claim 6,
RUNAS further teaches wherein fulfilling the second memory access command comprises: 
activating the second row in the second memory bank (RUNAS, e.g., Fig 3B, RAS:ROW_X+1.);; 
accessing the second data in the second row of the second memory bank, wherein accessing the second data includes one of reading the second data from the second row or writing the second data to the second row (RUNAS, e.g., Fig 3B, shows DATA INPUT and DATA OUTPUT occurring at a specific location.); and 
when the accessing includes reading the second data from the second row, returning the second user data to a host system as the complete response to the second memory access command (RUNAS, e.g., Fig 3B, shows providing output data.).
	RUNAS fails to expressly describe wherein second user data and second parity data are stored together. CHA is directed towards systems and methods for managing access to multiple memory banks and is considered analogous prior art.  CHA does disclose wherein second user data and second parity data are stored together (CHA, e.g., ¶0057, main data and parity bits are written together to a sub-page; Abstract, sub-pages are in a memory cell row.). It would have been obvious to a person of ordinary skill in the art to modify the storage mechanism of RUNAS to incorporate the protection mechanisms of CHA because it provides safeguards against data loss.

Consider Claim 7,
RUNAS further teaches wherein the memory device includes N memory banks and fulfilling the first and second memory access commands is performed during an overlapping time period with fulfilling N-2 other memory access commands in relation to N-2 other memory banks in the memory device (RUNAS, e.g., Col 7:15-37, discloses simultaneous access to N memory banks via N memory commands.).

Consider Claim 11,
RUNAS further teaches wherein fulfilling the first memory access command comprises: 
activating the first row in the first memory bank (RUNAS, e.g., Fig 3B, RAS:ROW_X.);; 
accessing the first data in the first row of the first memory bank, wherein accessing the first data includes one of reading the first data from the first row or writing the first data to the first row (RUNAS, e.g., Fig 3B, shows DATA INPUT and DATA OUTPUT occurring at a specific location.); and 
when the accessing includes reading the first data from the first row, returning the first user data to a host system as the complete response to the first memory access command (RUNAS, e.g., Fig 3B, shows providing output data.).
	RUNAS fails to expressly describe wherein first user data and first parity data are stored together. CHA is directed towards systems and methods for managing access to multiple memory banks and is considered analogous prior art.  CHA does disclose wherein first user data and first parity data are stored together (CHA, e.g., ¶0057, main data and parity bits are written together to a sub-page; Abstract, sub-pages are in a memory cell row.). It would have been obvious to a person of ordinary skill in the art to modify the storage mechanism of RUNAS to incorporate the protection mechanisms of CHA because it provides safeguards against data loss.

Consider Claim 12,
RUNAS further teaches wherein the processing device is further to: 
receive a second memory access command that requests access to second data in the memory device (RUNAS, e.g., Fig 3A:205; Col 4:62-67, receive read/write and address signals; Col 7:20-27, describes allowing simultaneous reading and writing to separate banks in a random access fashion.); 
determine a second location in the memory device for the second memory access command, wherein the second location for the second memory access command indicates a set of managed units in a second row of a second memory bank of the memory device (RUNAS, e.g., Fig 3A:206-207, identify internal row and column addresses.); and 
fulfill the second memory access command using the second data at the second location as a complete response to the second memory access command without access to another location in the memory device or another memory device (RUNAS, e.g., Fig 3B; Col 7:27-30, shows simultaneous input and output of data between a first and second bank.).

Consider Claim 13,
RUNAS further teaches wherein fulfilling the second memory access command comprises: 
activating the second row in the second memory bank (RUNAS, e.g., Fig 3B, RAS:ROW_X+1.);; 
accessing the second data in the second row of the second memory bank, wherein accessing the second data includes one of reading the second data from the second row or writing the second data to the second row (RUNAS, e.g., Fig 3B, shows DATA INPUT and DATA OUTPUT occurring at a specific location.); and 
when the accessing includes reading the second data from the second row, returning the second user data to a host system as the complete response to the second memory access command (RUNAS, e.g., Fig 3B, shows providing output data.).
	RUNAS fails to expressly describe wherein second user data and second parity data are stored together. CHA is directed towards systems and methods for managing access to multiple memory banks and is considered analogous prior art.  CHA does disclose wherein second user data and second parity data are stored together (CHA, e.g., ¶0057, main data and parity bits are written together to a sub-page; Abstract, sub-pages are in a memory cell row.). It would have been obvious to a person of ordinary skill in the art to modify the storage mechanism of RUNAS to incorporate the protection mechanisms of CHA because it provides safeguards against data loss.

Consider Claim 14,
RUNAS further teaches wherein the memory device includes N memory banks and fulfilling the first and second memory access commands is performed during an overlapping time period with fulfilling N-2 other memory access commands in relation to N-2 other memory banks in the memory device (RUNAS, e.g., Col 7:15-37, discloses simultaneous access to N memory banks via N memory commands.).

Consider Claim 18,
RUNAS further teaches wherein fulfilling the first memory access command comprises: 
activating the first row in the first memory bank (RUNAS, e.g., Fig 3B, RAS:ROW_X.);; 
accessing the first data in the first row of the first memory bank, wherein accessing the first data includes one of reading the first data from the first row or writing the first data to the first row (RUNAS, e.g., Fig 3B, shows DATA INPUT and DATA OUTPUT occurring at a specific location.); and 
when the accessing includes reading the first data from the first row, returning the first user data to a host system as the complete response to the first memory access command (RUNAS, e.g., Fig 3B, shows providing output data.).
	RUNAS fails to expressly describe wherein first user data and first parity data are stored together. CHA is directed towards systems and methods for managing access to multiple memory banks and is considered analogous prior art.  CHA does disclose wherein first user data and first parity data are stored together (CHA, e.g., ¶0057, main data and parity bits are written together to a sub-page; Abstract, sub-pages are in a memory cell row.). It would have been obvious to a person of ordinary skill in the art to modify the storage mechanism of RUNAS to incorporate the protection mechanisms of CHA because it provides safeguards against data loss.

Consider Claim 20,
RUNAS further teaches wherein fulfilling the second memory access command comprises: 
activating the second row in the second memory bank (RUNAS, e.g., Fig 3B, RAS:ROW_X+1.);; 
accessing the second data in the second row of the second memory bank, wherein accessing the second data includes one of reading the second data from the second row or writing the second data to the second row (RUNAS, e.g., Fig 3B, shows DATA INPUT and DATA OUTPUT occurring at a specific location.); 
when the accessing includes reading the second data from the second row, returning the second user data to a host system as the complete response to the second memory access command (RUNAS, e.g., Fig 3B, shows providing output data.); and
wherein the memory device includes N memory banks and fulfilling the first and second memory access commands is performed during an overlapping time period with fulfilling N-2 other memory access commands in relation to N-2 other memory banks in the memory device (RUNAS, e.g., Col 7:15-37, discloses simultaneous access to N memory banks via N memory commands.).
	RUNAS fails to expressly describe wherein second user data and second parity data are stored together. CHA is directed towards systems and methods for managing access to multiple memory banks and is considered analogous prior art.  CHA does disclose wherein second user data and second parity data are stored together (CHA, e.g., ¶0057, main data and parity bits are written together to a sub-page; Abstract, sub-pages are in a memory cell row.). It would have been obvious to a person of ordinary skill in the art to modify the storage mechanism of RUNAS to incorporate the protection mechanisms of CHA because it provides safeguards against data loss.

Response to Arguments








Applicant's arguments filed 13MAY2022 have been fully considered but they are not persuasive. 
The applicant argues that the cited art fails to describe wherein fulfilling the first memory access command is based on access to a single row in the first memory bank.  However, as noted in the updated citations provided above, RUNAS does describe these features and the applicant’s arguments are not persuasive.
The amendments to the specification are accepted.
The applicant’s arguments regarding the drawings are persuasive: the objections to the drawings are withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] Ware et al. (US Patent No. 8,595,459) - describes systems and methods for transferring subsets of data including subsets of data from a single row of a single bank (see, e.g., Ware:Fig 2, single row accessed (Rz) in bank 0;Col 5:38-43).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137